I concur in the conclusion reached because the trial court did not take into consideration all of the reasons for and purposes of the enactment of I. C. A., section 19-2501. I do not think the trial court placed its action upon grounds not sanctioned by law, but that it did not place its actions on all the grounds sanctioned by law which should be considered, nor do I think his statement that because he said he was "wrought up" about the matter indicates that he had a not altogether fair and unprejudiced mind.